  Case 5:14-cr-00244 Document 734 Filed 08/01/19 Page 1 of 3 PageID #: 27046



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION



  DONALD L. BLANKENSHIP,                               Civil Action No. 5:18-CV-00591
                                                       Criminal Action No. 5:14-CR-00244
                 Movant,

          vs.

  UNITED STATES OF AMERICA,

                 Respondent.



                            GOVERNMENT’S REPLY
                    TO MOVANT’S MOTION FOR ORAL ARGUMENT

       Movant Donald L. Blankenship has filed a motion for oral argument “to support a

resolution of his 2255 motion,” claiming there is a “cloud over [his] professional and personal

life” in these 2255 proceedings in which “[t]he parties have extensively and fully briefed the

issues raised in the 2255 Motion.” (R.733.) Because, however, no facts or circumstances

justify the need for oral argument, Blankenship’s motion should be denied.

       Oral argument is not given as a matter of right in habeas cases filed pursuant to 18

U.S.C. § 2255. Where “the motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief,” the Court is free to issue a written decision on the

merits. 28 U.S.C. § 2255(b). Such is the case here. “[T]he materials needed to review th[e]

[2255] motion are already before the court,” and “oral argument would not aid the decisional

process.” United States v. Breton-Pichardo, No. 5:03-CR-70006-009, 2018 WL 1440085, at

*4 (W.D. Va. Mar. 22, 2018); see United States v. Norman, 585 F. App’x 283, 284 (4th Cir.

2014) (“We dispense with oral argument because the facts and legal contentions are


                                                  1
  Case 5:14-cr-00244 Document 734 Filed 08/01/19 Page 2 of 3 PageID #: 27047



adequately presented in the materials before this court and argument would not aid the

decisional process.”).

       Blankenship has neither articulated any additional facts nor legal contentions

supporting such relief. The 2255 motion has been fully briefed, the materials needed to

review the motion are already before the Court, and 18 U.S.C. § 2255 allows the Court to

issue a written decision on the merits when the records show there is no available relief. Oral

argument would simply not aid in any decisional process here. For these reasons,

Blankenship’s motion for oral argument should be denied.



                                                   Respectfully submitted,



                                                   WILLIAM P. BARR
                                                   United States Attorney General

                                                   BENJAMIN C. GLASSMAN
                                                   United States Attorney

                                                   s/Douglas W. Squires
                                                   DOUGLAS W. SQUIRES (OH 0073524)
                                                   JESSICA H. KIM (OH 0087831)
                                                   S. COURTER SHIMEALL (OH 0090514)
                                                   Special Attorneys to U.S. Attorney General
                                                   Assistant United States Attorneys
                                                   Southern District of Ohio
                                                   303 Marconi Boulevard, Suite 200
                                                   Columbus, Ohio 43215
                                                   Office: (614) 469-5715
                                                   Fax: (614) 469-5653




                                               2
  Case 5:14-cr-00244 Document 734 Filed 08/01/19 Page 3 of 3 PageID #: 27048



                                 CERTIFICATE OF SERVICE

       I, Douglas W. Squires, certify that on August 1, 2019, the foregoing document was served

on all parties or their counsel of record through the CM/ECF system if they are registered users,

or if they are not, by serving a true and correct copy at the addresses listed below:

                                       Mr. Howard C. Vick
                                       Michael A. Baudinet
                                     MCGUIREWOODS LLP
                                          Gateway Plaza
                                        800 E. Canal Street
                                    Richmond, VA 23219-3916

                                       Benjamin L. Hatch
                                    MCGUIREWOODS LLP
                                       World Trade Center
                                  101 W. Main Street, Suite 9000
                                     Norfolk, VA 23510-1655

                                      W. Henry Jernigan, Jr.
                                  DINSMORE & SHOHL LLP
                               707 Virginia Street, East, Suite 1300
                                         P.O. Box 11887
                              Charleston, West Virginia 25339-1887


                                                      /s/Douglas W. Squires
                                                      DOUGLAS W. SQUIRES (OH 0073524)
                                                      Assistant United States Attorney




                                                  3
